FILED
                            NOT FOR PUBLICATION                             SEP 29 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



JAMES MINCOFF,                                   No. 08-56990

               Petitioner - Appellant,           D.C. No. 3:08-cv-00524-DMS

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General;
et al.,

               Respondents - Appellees.



                    Appeal from the United States District Court
                       for the Southern District of California
                     Dana M. Sabraw, District Judge, Presiding

                          Submitted September 13, 2010**

Before:        SILVERMAN, CALLAHAN, and N.R. SMITH, Circuit Judges.

       Federal prisoner James Mincoff appeals from the district court’s judgment

dismissing his 28 U.S.C. § 2241 habeas petition. We have jurisdiction under

28 U.S.C. § 2253, and we affirm.


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Mincoff contends that the district court erred by dismissing his petition on

the grounds that he failed to exhaust administrative remedies because any attempt

to exhaust such remedies would have been futile. The record reflects that the

district court did not err by dismissing the petition as unexhausted. See Martinez v.

Roberts, 804 F.2d 570, 571 (9th Cir. 1986) (federal prisoners required to exhaust

administrative remedies prior to bringing a petition for a writ of habeas corpus);

see also Terrell v. Brewer, 935 F.2d 1015, 1019 (9th Cir. 1991) (noting the

exceptions to exhaustion and concluding that petitioner did not show such

exceptions to be applicable).

      AFFIRMED.




                                          2                                     08-56990